Title: From George Washington to George Mason, 27 March 1779
From: Washington, George
To: Mason, George


Dear Sir,
Camp at Middlebrook March 27th 1779.
By some interruption of the last Weeks Mail your favor of the 8th did not reach my hands till last Night—Under cover of this Mr Mason (if he should not have Sailed, &) to whom I heartily wish a perfect restoration of health, will receive two letters; one of them to the Marqs de la Fayette & the other to Doctr Franklin; in furnishing which I am happy, as I wish for instances in which I can testify the sincerity of my regard for you.
Our Commissary of Prisoners hath been invariably, & pointedly instructed to exchange those Officers first who were first captivated, as far as rank will apply; and I have every reason to believe he has obeyed the order; as I have refused a great many applications for irregular exchanges in consequence—and I did it because I would not depart from my principle, & thereby incur the charge of partiality—It sometimes happens, that Officers later in captivity than others, have been exchanged before them; but it is in cases where the rank of the Enemys Officers in our possession, do not apply to the latter—There is a prospect now I think of a general exchange taking place, which will be very pleasing to the parties and their connexions, and will be a mean of relieving much distress to individuals—though it may not, circumstanced as we are at this time, be advantageous to us, considered in a national & political point of view. partial exchanges have, for sometime past, been discontinued by the Enemy.
Though it is not in my power to devote much time to private correspondences, owing to the multiplicity of public letters (and other business) I have to read, write, & transact; yet I can with great truth assure you, that it would afford me very singular pleasure to be favoured at all times with your sentiments in a leizure hour, upon public matters of general concernment as well as those which more immediately respect yr own State (if proper conveyances wd render prudent a free communication)—I am particularly desirous of it at this time, because I view things very differently, I fear, from what people in general do who seem to think the contest is at an end; and to make money, and get places, the only things now remaining to do—I have seen without dispondency (even for a moment) the hours which America have stiled her gloomy ones, but I have beheld no day since the commencement of hostilities that I have thought her liberties in such emiment danger as at present—Friends and foes seem now to combine to pull down the goodly fabric we have hitherto been raising at the expence of so much time, blood, and treasure—and unless the bodies politick will exert themselves to bring things back to first principles—correct abuses—& punish our internal foes, inevitable ruin must follow. Indeed we seem to be verging so fast to destruction, that I am filled with sensations to which I have been a stranger till within these three Months—Our Enemys behold with exultation & joy how effectually we labour for their benefit; & from being in a state of absolute dispair, & on the point of evacuating America, are now on tiptoe—nothing therefore in my Judgment can save us but a total reformation in our own conduct, or some decisive turn to affairs in Europe—The former alas!—to our shame be it spoken! is less likely to happen than the latter, as it is now consistent with the views of the Speculators—variant tribes of money makers—& stock jobbers of all denominations to continue the War for their own private emolument, without considering that their avarice, & thirst for gain must plunge every thing (including themselves) in one common ruin.
Were I to indulge my present feelings, & give a loose to that freedom of expression which my unreserved friendship for you would prompt me to, I should say a great deal on this subject—but letters are liable to so many accidents, and the sentiments of men in Office sought after by the enemy with so much avidity, and besides conveying useful knowledge (if they get into their hands) for the superstructure of their plans, is often perverted to the worst of purposes, that I shall be somewhat reserved, notwithstanding this Letter goes by a private hand to Mount Vernon—I cannot refrain lamenting however in the most poignant terms, the fatal policy too prevalent in most of the states, of imploying their ablest men at home in posts of honor or profit; till the great national Interests are fixed upon a solid basis—To me it appears no unjust Simile to compare the affairs of this great continent to the Mechanism of a Clock, each State representing some one or other of the smaller parts of it, which they are endeavouring to put in fine order without considering how useless & unavailing the labour, unless the great wheel, or spring which is to set the whole in motion, is also well attended to & kept in good order—I allude to no particular state nor do I mean to cast reflections upon any one of them—Nor ought I, it may be said, to do so upon their representatives, but as it is a fact too notorious to be concealed, that C—— is rent by party—that much business of a trifling nature & personal concernment withdraws their attention from matters of great national moment at this critical period—When it is also known that idleness and dissipation takes place of close attention and application, no man who wishes well to the liberties of his Country & desires to see its rights established, can avoid crying out where are our Men of abilities? why do they not come forth to save their Country? let this voice my dear Sir call upon you—Jefferson & others—do not from a mistaken opinion that we are about to set down under our own Vine and our own fig tree. let our hitherto noble struggle end in ignominy—believe me when I tell you there is danger of it—I have pretty good reasons for thinking, that Administration a little while ago had resolved to give the matter up, and negotiate a peace with us upon almost any terms, but I shall be much mistaken if they do not Now from the present state of our Currency—dissentions—& other Circumstances, push matters to the utmost extremity—nothing I am sure will prevent it but the interposition of Spain & their disappointed hopes from Russia.
I thank you most cordially for your kind offer of rendering me Services—I shall without reserve as heretofore, call upon you whenever instances occur that may require it, being with the sincerest regard Dr Sir Yr Most Obedt & Affecte H: Servt
Go: Washington
